Case 1:20-cv-24069-RNS Document 69 Entered on FLSD Docket 11/13/2020 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

     1199SEIU UNITED                       )
     HEALTHCARE WORKERS EAST,              )
                                           )
            Plaintiff,                     )
                                           )    No. 1:20-cv-24069-RNS
            v.                             )
                                           )
     LOUIS DEJOY, Postmaster               )
     General and Chief Executive           )
     Officer of the United States Postal   )
     Service; and the UNITED STATES        )
     POSTAL SERVICE,                       )
                                           )
            Defendants.                    )


                         NOTICE OF VOLUNTARY DISMISSAL


        Plaintiff 1199SEIU United Healthcare Workers East hereby voluntarily

  dismisses this action against all Defendants pursuant to Federal Rule of Civil

  Procedure 41(a)(1)(A)(i) and in accordance with the Court’s Order to Show Cause

  dated November 10, 2020. (ECF No. 68.) The parties agree that each side will bear

  its own costs and fees.

                                               Respectfully submitted,

                                               /s/Jonathan Manes
                                               Jonathan Manes
                                               RODERICK & SOLANGE MACARTHUR
                                               JUSTICE CENTER
                                               160 E Grand Ave, 6th Fl
                                               Chicago, IL 60611
                                               Tel: 312-503-0012
                                               Fax: 312-503-0891
                                               jonathan.manes@law.northwestern.edu
Case 1:20-cv-24069-RNS Document 69 Entered on FLSD Docket 11/13/2020 Page 2 of 2




                                           David J. Bradford
                                           Daniel J. Weiss
                                           Ashley M. Schumacher
                                           JENNER & BLOCK LLP
                                           353 North Clark Street
                                           Chicago, Illinois 60654-3456
                                           Telephone: (312) 222-9350
                                           Fax: (312) 527-0484
                                           dbradford@jenner.com
                                           dweiss@jenner.com
                                           aschumacher@jenner.com

                                           Nayiri Pilikyan
                                           JENNER & BLOCK LLP
                                           633 West 5th Street, Suite 3600
                                           Los Angeles, California 90071-2054
                                           Telephone: (213) 239-5700
                                           Fax: (213) 239-5199
                                           npilikyan@jenner.com

                                           Jon Loevy
                                           Gayle Horn
                                           Anand Swaminathan
                                           Steve Art
                                           Julia Rickert
                                           LOEVY & LOEVY
                                           311 N. Aberdeen St.
                                           Chicago, IL 60607
                                           (312) 243-5900
                                           steve@loevy.com

                                           Igor Hernandez
                                           CORNISH HERNANDEZ GONAZLEZ
                                           2525 Ponce de Leon Blvd. Suite 300
                                           Coral Gables, FL 33134
                                           (305) 501-8021
                                           Ihernandez@chglawyers.com

                                           Counsel for the Plaintiff

  Dated:November 12, 2020
        Chicago, IL




                                       2
